Citation Nr: 0836409	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-09 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

Based on a review of the veteran's claims file, the Board 
finds that the veteran's claim must be remanded for 
additional development.  

First, the Board notes that the veteran's claims file 
indicates that the veteran has been declared disabled for 
purposes of disability benefits from the Social Security 
Administration (SSA).  In this regard, VA must seek to obtain 
all pertinent records, including SSA records, of which it is 
put on notice.  See, Murincsack v. Derwinski, 2 Vet. App. 
363, 372 (1992) (recognizing that evidence from the Social 
Security Administration (SSA) must be considered in a VA 
decision regarding benefits).  

Next, regarding the veteran's claim for TDIU rating , the 
record does not contain a medical opinion as to whether the 
veteran is unable to secure and maintain gainful employment 
(physical or sedentary) in light of his service-connected 
disabilities.    

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  Thus, a 
VA examination is warranted to address this issue.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the SSA and attempt to obtain 
that agency's decision awarding benefits 
to the veteran, as well as all supporting 
medical documentation that was utilized 
in rendering the decision.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should arrange for an appropriate VA 
examination for the purpose of addressing 
whether the service-connected 
disabilities, either alone or in the 
aggregate, preclude him securing and 
following a substantially gainful 
occupation consistent with is work and 
educational background.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  

All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner must then opine as to whether, 
without regard to the veteran's age or 
the impact of any non-service-connected 
disabilities, it is at least as likely as 
not that the veteran's service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should again adjudicate 
the veteran's claim in light of all the 
evidence or record.  If any action 
remains adverse to the veteran, he and 
his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

